Case 3:21-cv-00174-FM Document 3 Filed.08/04/21 Page 1 of 2

UNITED STATES DISTRICT COURT
' WESTERN DISTRICT OF TEXAS
’ EL PASO DIVISION

EUGENH GLUSHCHENKO,

Plaintiff,

Vv. EP-21-CV-00174-FM
UNITED STATES DEPARTMENT OF
HOMELAND SECURITY;

- ALEJANDRO MAYORKAS, Secretary
of the United States Department of
Homeland Security; TAE JOHNSON,
Director of United States Immigration
and Customs Enforcement; COREY
PRICE, Executive Associate Director for
Enforcement and Removal Operations;
JUAN ACOSTA, El Paso Field Office
Director, Office of Detention and
Removal,

BGP UG GOR UG UG UO 6G 9G 9G? 6O0 400. 0GR UG 6G2 6G GOP GOP 6G Ur

Defendants.
ORDER GRANTING MOTION FOR ADMISSION PRO HAC VICE
Before this court is “Motion for Admission Pro Hac Vice” (“Motion”) [ECF No. 2], filed.
August 2, 2021 by Alexey V. Tarasov (“Tarasov”). Therein, Tarasov requests the court permit
him to appear pro hac vice in the United States District Court for the Western District of Texas
to represent Eugenii Glushchenko.' Tarasov informs the court he will file an Application for
Admission to Practice before the United States District Court for the Western District of Texas if

so requested.? Tarasov is a member in good standing of the State Bar of Texas? Additionally,

 

1 “Motion for Admission Pro Hac Vice” 1, ECF No. 2, filed Aug. 2, 2021.
2 Id. at3.

3 Id atl.

 

 
Case 3:21-cv-00174-FM Document 3 . Filed 08/04/21 Page 2 of 2

Tarasov affirms he has read and is familiar with the Local Court Rules of the Western District of
Texas and will comply with the standards of practice.* |

Ordinarily, to appear in this court, attorneys must have co-counsel who is admitted to
practice before the United States District Court for the Western District of Texas or be admitted
to practice in this court themselves.’ Neither of these requirements has been met. However, the
judge presiding may excuse counsel’s failure to satisfy these requirements. As such, the court
will grant Tarasov’s request to appear pro hac vice with the caveat that he must apply for
admission to appear in any future matter in the District Court for the Western District of Texas.

Accordingly;

1) It is HEREBY ORDERED that “Motion for Admission Pro Hac Vice”
. [ECF No. 2] is GRANTED.

2) It is FURTHER ORDERED that, if he has not already done so, Tarasov shall
immediately TENDER the amount of $100.00, made payable to: Clerk, U.S.
District Court, in compliance with Local Rule AT-1(£)(2).

3) It is FURTHER ORDERED that, should Tarasov wish to appear in any other
. case before the Western District of Texas, he shall APPLY for admission in
accordance with the Local Rules.

- SIGNED AND ENTERED this g day of August 2021.

weet

 

FRANK MONTALVO
UNITED STATES DISTRICT JUDGE

 

4 See id. at 2; Local Rule AT-i(f).
5 See id. at 3; Local Rule AT-1(£)(2), (h).

* Local Rule AT-1(A(1).

See 2 ten ee

 
